DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on December 17, 2021:
Claims 1-4, 6-12, 14-18 and 21-24 are pending and remain allowed;
The drawing and specification objections have been withdrawn in light of the amendment.
Drawings
The replacement sheet drawings received December 17, 2021 are acceptable for examination purposes.  Amended Fig. 3 and new Figs. 8A and 8B are held to have had sufficient support from the original disclosure and the Examiner concurs with Applicant that these submissions do not introduce any new matter into the application.
Specification
The substitute specification filed December 17, 2021 has been entered. The Examiner concurs with Applicant that the substitute specification does not introduce any new matter into the application.
Allowable Subject Matter
Claims 1-4, 6-12, 14-18 and 21-24 are allowed. Reasons for allowance can be found in the Final Rejection mailed October 25, 2021, incorporated herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725